DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, line 21, the limitation indicating that “a” is a depth factor and is a dynamic variable calculated using the same values for dimple diameter DD, chord depth dCAT, and constants SF, C1, and C2”, constitutes new matter, which cannot be added to the application.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 12, the limitation indicating that a difference in chord depth exists between the first and second subsets of cat-witch dimples contradicts the limitation of Claim 1, from which Claim 5 depends, in that Claim 1 provides that all cat-witch dimples have the same chord depth.  The same applies to the first and third subsets of dimples characterized as having different chord depths.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson et al., U.S. Patent Application No. 2012/0165130, in view of Aoyama et al., U.S. Patent Application No. 2008/0220907, and in further view of Madson, U.S. Patent Application No. 2012/0122613. As to Claim 1, Madson, ‘130, teaches a golf ball having a surface with a plurality of recessed dimples thereon, paragraph 0009.  Madson,‘130, teaches that the dimples may have a circular plan shape, paragraph 0009.  A dimple profile may be defined by a function resulting from the sum of a catenary function and a different curve, paragraph 0010.  Dimples may have at least two different diameters, paragraph 0013, which may be considered to be first and second subsets of dimples.    Madson, ‘130, as modified, is silent as to the different curve added to the catenary function being a Witch of Agnesi function.  Madson, ‘613, teaches that a golf ball may be provided with dimples having a profile defined by a Witch of Agnesi function, the function being defined by applicant’s claimed equation, see Abstract.  Madson, ‘613, teaches that “a” may be a depth factor, noting that a is equal to the radius of the circle in the witch of Agnesi, which defines the depth, see Abstract.  Madson, ‘613, teaches that the Witch of Agnesi equation includes the factor “a” multiplied by equation shape constants (C1, C2) , paragraphs 0015 and 0016.  It follows that a factor is being generated which is calculated using values of the equation shape constants and that the factor is a depth factor, as noted above.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, ‘130, as modified, with the different curve selected to be a Witch of Agnesi function defined by applicant’s equation, including the factor “a” calculated using shape constants of the same value, as taught by Madson, ‘613, to provide Madson, ‘130, as modified with a known substitute curve suitable for use in dimple profile design.  Madson, ‘130, does not specify that the catenary function may be modified by including a constant value and Madson, as modified, does not teach that the resulting summation function may have a consistent depth variation.  Aoyama teaches that a golf ball dimple profile may be defined by a catenary function including a constant (shape factor) according to applicant’s defining equation, paragraphs 0015-0021.  Aoyama teaches that a plurality of similarly shaped dimples may be generated with the same value for the constant and for the chord depth, paragraph 0100.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, ‘130, as modified, with catenary and Witch of Agnesi functions including constants, as  claimed, and with constant and chord depth values being the same in a plurality of similarly shaped dimples, as taught by Aoyama, to provide Madson, ‘130, as modified, with selectable factors for tailoring the dimple profile contour, to yield the predictable result of facilitating the process of customizing the dimple shape.  Further, Aoyama teaches that dimples of different diameter may be configured with a constant depth variation, see Figure 11, noting a smallest diameter dimple having a radius of 0.06 inch and a larger diameter dimple having a radius of 0.075 inch wherein each have a dimple chord depth measuring 0.005 inch within the portion of the profile extending outward from the dimple center, for a consistent depth variation.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, ‘130, as modified, with dimple profile resulting from the sum of a catenary and Witch of Agnesi functions, with constants, as claimed, and consistent depth variation, as taught by Aoyama, to provide Madson, ‘130, as modified, with dimples of varied diameter and similar shape, to yield the predictable result of facilitating the process of customizing the aerodynamic response of the ball.  Madson, ‘130, as modified, discloses the claimed invention except for indicating that the incorporation of shape constants in the calculation of a depth factor, “a”, may be duplicated for other equation shape constants, namely dimple diameter, chord depth, SF, C1, and C2, as claimed.  It would have been obvious to one having ordinary skill in the art at the effective filing date to duplicate the incorporation of other shape constants from the cat-witch dimple summed equation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.     As to Claim 4, The examiner finds that Madson, ‘130, as modified, discloses a plurality of similarly shaped dimples generated by adding catenary and Witch of Agnesi functions defined by equations as claimed, as discussed above.  It follows that the equivalent spherical radius (r sub s) and equivalent spherical chord depth (d sub s) would have values expressed by the claimed equations.  It further follows that those values would determine the catenary and Witch of Agnesi volumes according to the claimed equations with a summation of the separate volumes yielding the dimple volume of the cat-witch dimple, according to the claimed equation.
Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson, ‘130, in view of Aoyama and Madson, ‘613, as applied to claim 1 above, and further in view of Nardacci et al., U.S. Patent Application No. 2010/0075776.  As to Claims 2 and 3, Madson, ‘130, as modified, substantially shows the claim limitations, as discussed above.  Madson, ‘130, as modified, does not specifically indicate that similarly shaped dimples may have at least three (four) different diameters.  Nardacci teaches that a golf ball may be provided with multiple dimples having a profile defined by a catenary function, paragraph 0109.  Similarly shaped dimples may be provided on the ball surface with at least three (four) different diameters, paragraphs 0083 and 0121 and see Figures 7 and 8, suggesting that catenary dimples may be provided with at least three (four) different dimple diameters.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, ‘130, as modified, with dimples having a modified catenary profile having different diameters as taught by Nardacci, to provide Madson, ‘130, as modified, with similarly shaped cat-witch dimples having different diameters.  Madson, ‘130, as modified, does not specifically indicate that a dimple pattern having at least three (four) different dimple diameters is applied to the similarly shaped cat-witch dimples.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide similarly shaped cat-witch dimples having at least three (four) different diameters, as suggested.   As to Claim 5, Nardacci, together with cited case law, is applied as in Claims 2 and 3 to support a finding of obviousness regarding the addition of a third dimple diameter cat-witch dimple having a diameter different from that of both first and second cat-witch dimples.  Aoyama teaches three dimples having different diameters, see Figure 11, noting the first, second, and third exemplary dimple profiles.  Dimple diameters may differ by at least 0.005 inches, noting first dimple diameter of 0.12 inch, second dimple diameter of 0.15 inch, and third dimple diameter of 0.17 inch.  The region bounded by one-quarter of the dimple radius encompasses a region wherein the dimple chord depths are equal, see Figure 11.  It follows that the claimed inequality expressions relating to the range for the difference between chord depths are satisfied.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, ‘130, as modified, with a dimple profile of three sets of dimples having differing diameters to have a chord depth difference relationship as claimed, and as taught by Aoyama, to provide Madson, ‘130, as modified, with a population of dimples differing in diameter but consistent in shape, to yield the predictable result of facilitating the process of customizing the aerodynamic performance of the ball.  Claim 5 is treated as best understood, in view of the rejection under 35 USC §112(b).
Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive. 
With regard to the rejection under 35 USC §112(a), the examiner maintains the position that the calculation of the depth factor “a” is not disclosed in the originally filed specification.  The listed set of equations relate to various parameters; however, none of the equations produce a value for “a”.  In response to applicant’s argument that the specification at page 14 – page 19 includes instruction for calculating “a”, the examiner maintains the position that the specification discloses that “a” may be selected as predetermined value but instruction for calculating “a” is absent.  
In response to applicant’s argument that the prior art fails to disclose similarly shaped dimples having the same values for shape-related constants regardless of dimple diameter, the examiner maintains the position that the prior art disclosure of the claimed equations for a catenary function and a Witch of Agnesi function, including shape-related constants together with factors determined by the dimple diameter is a sufficient disclosure of dimple shapes generated with constants of the same value but differing diameters. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of a dynamic variable would generate dimples that would not be visually similar) are not recited in the rejected claim(s). The examiner notes that visual similarity in and of itself could not function as a characteristic capable of patentably distinguishing dimples.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the value for the depth factor, “a”, is specifically calculated according to the particular equations) are not recited in the rejected claim(s).  The examiner finds that the equations added as claim limitations, by amendment do not recite particular equations used for calculating depth factor, “a”.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the position that a person of ordinary skill in the art would have considered the teaching of the cited references in combination to produce a dimple profile based on the summation of a catenary function and a Witch of Agnesi function.  The references disclose equations for each function including constants, which may be selected to tailor the shape of the dimple profile.  The examiner maintains the position that applicant’s disclosure provides for a selection of “a” and not a calculation of “a”.  Given the presence of multiple constants, which may be selected, as disclosed in the cited references, a person of ordinary skill in the art would have been motivated to arrive and the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        7 December 2022